— Appeal from a judgment of the Court of Claims, entered in the office of the clerk of that court on June 20, 1940, in favor of elaimants-respondents in the sum of $5,200.30, being $4,275 damages and $925.30 interest. Claimants’ land was taken by the State for a parkway in Dutchess county. They sought to recover $6,641.60 damages, while the State *1034contended that an award of only $1,364.90 was proper. Upon this appeal the State contends that the trial court improperly received evidence as to the so-called “ sound value ” of two barns on the premises pre-empted. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.